Citation Nr: 1202578	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to continued recognition as surviving spouse of the Veteran for VA benefit purposes.

2.  Entitlement to an earlier effective date for the grant of death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to August 1987.  He died in April 1998.  The appellant asserts that she is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that the appellant was no longer entitled to recognition as surviving spouse of the Veteran.  The appellant's notice of disagreement was received in July 2009.  A statement of the case was issued in December 2009, and a substantive appeal was received that same month.  The appellant appeared at a January 2010 Decision Review Officer (DRO) hearing and at a November 2010 personal hearing at the RO.  

In an October 2010 letter, the appellant indicated that she had become a member of Gold Star Wives of America, Inc. and had asked for assistance regarding her case.  In January 2011, the RO furnished the appellant with a VA Form 21-22 and asked her to complete it to formalize representation.  The appellant has not returned the form.  

During the course of the appeal, it appears that the RO determined that the issue of entitlement to an effective date for the grant of death pension benefits was also being appealed.  The RO issued a statement of the case on this issue in January 2011, and the appellant filed a substantive appeal in February 2011.

Additional evidence with waiver of RO review was received in June 2011.


FINDINGS OF FACT

1.  The Veteran and appellant participated in a marriage ceremony in June 1970 in the Philippines.

2.  The Veteran subsequently relocated to the United States and became a United States citizen. 

3.  The Veteran obtained a divorce from the appellant in the Superior Court of California in July 1979.  

4.  The Veteran and I.C. participated in a marriage ceremony in December 1979 in the Philippines. 


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for VA benefit purposes.  38 U.S.C.A. §§ 101(31), 103(a) (West 2002); 38 C.F.R. §§ 3.50(b), 3.52 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has considered whether there have been any due process deficiencies which would preclude consideration of this appeal on the merits at this time.  This case is a contested matter in that there are two individuals claiming recognition as surviving spouse of the Veteran, the appellant and I.C.  The Board notes, however, that both individuals were issued statements of the case on the recognition issue.  Moreover, the record reflects that the RO furnished the appellant with a copy of the Veteran's claims file in November 2010.  The record further reflects numerous communications from the appellant which include argument pertinent to the validity of her marriage to the Veteran in light of a 1979 divorce decree.  To the extent that contested claims procedures may not have been followed at any particular stage of the claims process, the Board finds that any such deficiencies have been remedied and that the appellant has now received all proper notice of actions taken with regard to her appeal together with the pertinent facts underlying I.C.'s claim which is adverse to the appellant's interests.  The Board finds no prejudice to the appellant by proceeding with appellate review at this time. 

The Veteran died in April 1998.  An individual other than the appellant, I.C. , submitted a claim of entitlement to service connection for the cause of the Veteran's death in October 1998.  I.C. filed that claim as the surviving spouse of the Veteran.  The RO denied I.C's claim in November 1998 on the basis that the cause of the Veteran's death was not related to service.  The decision did not address the question of surviving spouse status.

In May 1999, the appellant then submitted a claim for VA benefits as the surviving spouse of the Veteran, and the appellant's claim was eventually granted after the RO concluded in a February 2001 administrative decision that the Veteran's 1979 California divorce from the appellant was not valid under Philippine law and that the appellant was therefore entitled to recognition as the surviving spouse of the Veteran.  

After receiving a subsequent inquiry from I.C., the RO notified I.C in July 2004 that she was not entitled to benefits on the basis that she could not be recognized as the Veteran's surviving spouse.  I.C. perfected an appeal to the Board.  The Board remanded the appeal of I.C. in March 2008 for a VA Regional Counsel opinion on the effect of the 1979 California divorce under Philippine law.  

In November 2008, after receiving a July 2008 VA Regional Counsel opinion, the RO determined that I.C. was entitled to recognition as surviving spouse of the Veteran.  The RO notified the appellant that she was no longer entitled to recognition as the surviving spouse of the Veteran.  The present appeal ensued. 

Turning to the pertinent facts, the Veteran participated in a marriage ceremony with the appellant in June 1970 in the Philippines.  In July 1979, the Veteran obtained a divorce from the appellant in the Superior Court of California, County of Ventura.  In December 1979, the Veteran then participated in a marriage ceremony with I.C.  The Veteran was discharged from the United States Navy in August 1987 in Virginia Beach, Virginia.  His discharge papers show a Virginia mailing address.  The Veteran died in April 1998 in Virginia Beach, Virginia.  His death certificate refers to the Veteran as a United States Citizen; shows his usual residence as Virginia Beach, Virginia; refers to the Veteran as married; and lists I.C. as his spouse.  In a February 2001 administrative decision, it was noted that the Veteran apparently became a naturalized United States citizen in 1974 or 1975.  An affidavit filed in connection with the 1979 marriage to I.C. in the Philippines lists the Veteran as a United States citizen. 

Analysis

A spouse is defined as a person of the opposite sex whose marriage to the veteran is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  

The essential underlying question is the effect of the 1979 divorce between the Veteran and the appellant under Philippine law.  

A July 2008 Regional Counsel opinion concluded that the Veteran's 1979 divorce from the appellant was entitled to recognition under Philippine law.  It was acknowledged that the RO initially determined that the divorce from appellant in 1979 was not valid because Article 26 of the Family Code did not take effect until August 1988.  The RO reasoned that until Article 26 took effect, Philippine law did not recognize that a former Filipino, since naturalized, could legally divorce a Philippine citizen.  

However, the Regional Counsel concluded that this assumption by the RO concerning Article 26 was incorrect.  The counsel opinion noted that Article 26 directs "where a marriage between a Filipino citizen and a foreigner is validly celebrated and a divorce is thereafter validly obtained abroad by the alien spouse capacitating him or her to remarry, the Filipino spouse shall likewise have capacity to remarry under Philippine law."  It was further noted that the Handbook on the Family Code of the Philippines, by A. Sempio-Diy, "the idea of (Article 26) is to avoid the absurd situation a Filipino as being still married to his or her alien spouse, although the latter is no longer married to the Filipino spouse because he or she has obtained a divorce abroad which is recognized by his or her national law."  

VA's Regional Counsel concluded that the drafters of the Family Code formulated Article 26 in an environment where Philippine law already recognized the validity of divorces obtained by foreigners, including naturalized former Philippine nationals, against Filipino spouses.  Regional Counsel also cited to a case in which the Philippine Supreme Court confirmed that aliens abroad may obtain divorces from Filipino spouses, provided that the divorces are valid according to their national law.  Regional Counsel also cited to another case in which the Philippine Supreme Court recognized the validity of a 1952 California divorce.  It was noted that the facts in the second case resembled the facts in this case in which the veteran divorced his wife in California when he became an American Citizen.  He later remarried and the Philippine Supreme Court held that "the divorce obtained by the husband from his first wife was valid and recognized as a matter of comity."  Thus, Regional Counsel concluded that the 1979 divorce from appellant was entitled to recognition under Philippine law.  Regional Counsel found that Article 26 of the Family Code, enacted in August 1988 merely codified appellant's right to remarry and nothing more; that article 26 was not the dividing line for when Philippine law recognized the validity of foreign divorces obtained by former Filipinos since naturalized; and the Philippine Supreme Court's upholding of the 1958 divorce by a Filipino who became a naturalized American citizen was dispositive of this issue.  In other words, because the Veteran had become a United States citizen prior to the 1979 divorce, such fact under Philippine law effectively rendered the 1979 divorce valid and entitled to recognition under Philippine law.  The appellant was therefore no longer legally married to the Veteran at the time of his death in 1998.  Accordingly, she may not be recognized as the surviving spouse of the Veteran for VA benefit purposes. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

In light of the Board's finding that the appellant is not the recognized spouse, the claim of entitlement to an earlier effective date for the grant of death pension benefits is moot.



ORDER

The appellant is not entitled to recognition as surviving spouse of the Veteran.  To this extent, the appeal is denied.   The finding that the appellant is not the Veteran's recognized spouse renders moot the claim for entitlement to an earlier effective date for the grant of death pension benefits.  The issue of entitlement to an earlier effective date for the grant of death pension benefits is therefore dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


